Broyles, C. J.
1. The alleged newly discovered evidence is cumulative and is not of such a character as would probably produce a diSerent result upon another trial of the case. Furthermore, the ground of the motion for a new trial based upon the alleged newly discovered evidence is fatally defective, since the supporting affidavits as to the residence, character, etc., of the “newly discovered” witness fail to give the names of his associates. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
2. The evidence amply authorized the verdict, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.